                                  U N ITED STA TE S D ISTR ICT C OU R T
                                  SOUTHERN DISTRICT OF FEORIDA
                                           M IA M I D IV ISION

                                      CA SE N O .1:19-èv-24127-JLK

Expu ssDAMAGéM sn-oltxrrlox,LLc,
as assignee ofAnnie Santalla,

        Plaintiff,


W RIGHT NATIONAL FLOOD
IN SUM NCE COM PANY,
        D efendM t.


               O R D ER GM N TIN G D EFEN DA N T 'S M O TIO N T O DISM ISS

        THIS CAUSE com esbeforetheCourtonDefendant'sM otionto Dism isssled October14,

2019(DE 6)(thetçMotion').PlaintifffkiledtofilearesponsetotheMotion,andthetimetodoso
hasexpired.TheM otion isthereforeripefordecision.

                                           1. BA CK G R O UN D

        Plaintiff,ExpressDnm ageRestoration,LLC,bringsthisaction forbreach ofcontraçtunder

aStandard FloodIhsprancePolicythatDefendantissuedto an individualnam ed Annie Santalla,a

non-partytothisattiqn.SeeCompl.!8,DE 1-1.Plaintiffatlemptstobringthisactionasassignee
o.fM s.SantallabaseduponanStassignmentofinsuranceproceeds.''f#.!7,Ex.A.Asbackground,
theComplaintallegesthat,on September10,2017,M s.Santalla'sproperty sustainedflooddo age
    .                 j       '


duetoHunicanelrmi.1d !! 8-9.TheComplaintallçgesthatM s.SantallatiretainedPlaintîf?to
perform necessary m old testservices attheProperty,''and that(r efendant'srefusalto pay forthe
.
                                                                                                 .




servicesrenderedbythePlaiptiffiscontrarytothetermsofthePolicy.''Id.!!11,11.béfendmlt
.                         .                                                                 .q
                                                                          .   ,              .

now mdvestodismisstheComplaint,arguingthatPlaintifflacksstandirigtosueuriéerthepolicy
because(a)thepolicydoesnotlistPlaintiffasaninsured,and(b)theallqjedassignmentfrom M j.
Santallaisbarred by thepolicy andfederallaw .SeeM ot.6-14.1
                                       Iï.LEGAL STANDARD
       TosurviveamotiontodismissunderRule12(b)(6),acomplaintmustpleadûienough i-acts
                               '
       .                                                                         .

                  ,                                                      .                                       '
to state a claim to reliefthatisplausible on itsface.'' BellAtl.Corp.v.Twombly,550 U .S.544,
                                                                                         '



570(2007).A tsclaim hasfacialplausibilitywhentheplaintiffpleadsfactualcpntepithat:11oF$              .




thecourttodraw thereasonableinferencethatthedefendaflsisliableforthem isconductallegçd.''
Ashcro.ftv.Iqbal,556U.
                     S.'662,678(2009).W hiletheCourt'sreview isgenerallyconf.
                                                                            inrdtothe
fotlrcornersofthecotnplaint,l'whentheplaintiffreferstoqersaip dpcum eùtsin thecopplaintand.
                                   .                                 .                   '
                                                                                                             ,



those docum entsarç centralto theplaintiffsclaim ,then the Courtmay considerthe documents.

  forpurposesofRule12(b).
                        (6)éismissal.''Brooksv.BlueCrossdnBlueShieldo?Fla.,Inc.,1:
                                                    .       '   ..           '
                                                                                 16  .           e       .




F.3d 1364,1369(1)thCir.1997).
                                         111. DISCU SSION

       Aspartofthefederalgovernment'sNationalFloodInsuranceProgram (t(NF1P''),Standard
Flood Insurance Policies Csqre intep reted using principles offederalcom m on law,''Newton v.

CapitalAssuranceCo.,245F.3d1306,1309(11th Cir.2001),andmustbetdstrictlycpnjtm edahd
enforced,''DeLa Crtfz vkBankers Insurance Co.,137 F.Supp.2d 1370,1373 (S.
                                                                     .  D.Fla.2002).'
lt-
  f'
   heelementsof:breach ofcontractclaim underfederalcommon 1aw are:(1)avalid contract
betweentheparties,(2)anobligationordutyarisingoutofthucontract,(3)abreachofthatduty,
                       '                                                                     '
                      ..

and(4)damagescausedby'thebreach.''Hernandez-Rodriguezv.A1SunProtection,Inc.,No.09-
23057-CIV,2010W L 996529,at!2 (S.D.Fla.M ar.17,2010)(internalkvotationmarksomitted).


                           .                                                                                         '
      .
lD efendantalso arguesthatPlaintiff sstate 1aw claim s forattom ey'sfeesand costsare preem pted
byfederallaw andthatPlaintiffsclaim forprejudgmentinterestisbarredbytheEtno-inteyestrule.''
                                                2
                     Becausethefkstetementrequiresthattherebeavalidcontractbetweentheparties,cgurjq
                                                                                                                                        '.
                                                                                                                                         x
                                                  .

            haverecognizedthatbnlythenam ed insured isentitledto sueforbenefitsundçraSjapda
                 .                                            .
                                                                                           rd Fl
                                                                                          è .....
                                                                                                   opd
                                                                                                ï'...     .                 .           .            .           .
                                                                                                                                                             .



            lnsurancePolicy.f#. F6rexample,in Hernandez-Rodriguez,aCtburstwaterpipe caused waterto '.
                                r .                                                                                                                      '
                       ,

            enterPlaintiffs'apartm ent,resultiùg in damageduetom old,mildew,and othereffectsfrom water
                                                                                                                                                'k
            ihtrusion.'' f#.at*1.Theplaintiffstsled suitundera Standard Flood InsurancePolicy thatliyte'd

            only theircondom iniu'
                                 m asàociation ajan ingured. Id. Applying federallal,the çourtfoundthat
        '
            theplaintiffsfailedtostateaclailh forbreach ofcontract,reasoningthat.thecondo ajsociationwas
                                                      r                                                                 '               '                        ',
                                                                  '                                   .                             .                        '
                                          .               '                   '                                                 .
             .                                                                                                                                       .
                                      ,                                                                       ,    '

            çstheonly party entitledtobeneftsunderthePolicy.''Sqeid at*3.Sim ilprly,here,Plaintiffbrings

            SuitundeiaStandrdFlood
                               . InsuraniePglicythatnamesonlyM s.Santajj:asanssuyed.sccM ot,                                            '
                                                                                                                                                         .
                                .                                             '                                         '   '

                            .             i                       .                                               'v.                                            G.
            Ex.'1.BecausePlaintiffisniltaninsuredtmderthepolicy,Plaintiffcarmotsatisfythrfiptetemç
            ..                            '           .
                                                                      .                             nt
                                                                                                 g.,.
                                                                                                    , .                                     .


                                              -   .
            ofa breqch ofcontp ctclaim .z

                     M oreover,whilePlaintiffattemptst(?bringthisaction asassignee ofM s.Santallaunderan
                                                                                  .




            alleged (iassignm entofinsuranceproceeds,i'theCourtagreeswith Defendant'saygum entthatthe

            assignm entisinvalidunderboththeplain terpsùfthepolicy and federallaw.Asan iqitialmatter,
        '
            thepolicypermitsassignmentkonlywhentheinsurediltransfergsqtitleofgthe)propertytosomeone
            else.''44C.F.R.pt.6,
                               1,app.A(1),qrt.Vll(D).Nosuchtrqnsferoftitleisallegedinthiscase,and
            Plaintiffhasnotpointedto any otherprovision thatwould permitan assignm entöfthe.policy or

            anyqlaimsunderthepolicy!Jndeed,asDefendantpointsout,theNFIPClaimsManuàlspecifically
                       '
                       i                                                                  '                                                                           'Q
                                                                          .                   .                                                                  .


.
    '       stalesthattheEGSFIP doesnotallow assignmentofaclaim.''SeeM ot.Exk3(quotingNFIP Claims
                                                                                      .
                                                                                                  '




            M anua1(June2019)).TheCourtalsoagreeswithDefendant'sargumentthattheassignm
                                                                                     ''entfails
            tocomplywiththeAssignmentofClaimsAct,31U.S.C.j3727etseq.,which placesrestrictions


            2ContrarytoDefendan'tjscharacterization, H ernandez-Rodrigyez did notdism iss the cqseforlack
                                                                                                        ,
            ofArticleI11standlng,ajurisdictiona'
                                               ldefect.Instçad,thecoùrtdismissedtheactiononthelderits
            forfailureto stateàbreach ofcqntractclaim .Hetnandez-Rodriguez,2010 W L 996529,at*3.
én the assignm entofclaim sagainstthefederalgovernm ent. SeeGoldstein Grp.Holdipgs,1nc.v.
           '        ' '       '                                                                                   .
    .




HarfordIns.Co.,No.15-cv-03851,2017W L448372,at*5(D.N.7.Feb.2,2017)(applyinjthe
Acttoassignmentofclâim underStamdardFloodlnsumncePolicy,S/hichismittenbythefederal.
govennmenf).Asrelevanthere,theActrequirestheassiénmùnttoElbeattestedtoby2witnesses,''
andstatesthatSttheperson makingtheassignm'entshallacknowledgeitbefom an officialwhom :y
                                        .              .   .                                         ''   .   ,
                                                                                         ,       .                     . .



acknow ledge a dee'd, qndtheofticialshallcertifytheassignment.''31U.
                                                                   S.C.j3727(19.lnthis
case,however,theasjignm entfrom M s.Santallato Plaintiffwasnotattested to by any witnesses
'


andèoesnotcontaintherequisitecertificatio'n,SeeCompl.Ex.A, D E 1-1.    . .

                                  '                                                                                          .
                          .                        '                     .       k

        In short,becausePlaintiffisnotnamrdasan insured onthepolicy,andbecausetheàlleged '.
                .                                                  .




assignmentfrom Ms.SantallaisbarredbythepolicfandtheAssignmentofClaimsAct,theCourt
findstha
      h.
         tPlaintifcsCömplaintmustbedismissçdforfailuretostateac1aim .3       .
                                                               .                     .       ,



                                      IV . CO N C LU SIO N
                      j
                      .                                                                                                '
        Accordingly,ltisORDERED,ADJUDGED,and DECREED thatDefendant'sMotion
toDismiss(DE 6)be,andthesameV rebyis,GRANTED;thiscaseisherebyDISM ISSED;and
the Clerk shallCLO SE thiscase.                                                                                   -)   . ,:


        DON: andORDERED inchmnbersattheJmnesLawrenceKingFederalJusticeBuiiding
andUnitedStatesCourthouse,atMiapi,Florida,this9thday ofpecerhbei,2019.



                                                       J VESLAW RENCE KING
                                                           ITED STATES D ISTRICT                          D GE
CC:     A llcoqnselof record




3BecausçtheCourtfindsttzatPlaintiffsbreach ofcontractclàinlmustb:dismissedinitsentird#,
the Colzrtneed notaddressD efendant's argum entsregarding Plaintiff'srequestforattorney's fees
andcostsandprejudgmentinterest.
